DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: a foreign reference(s) discussed in the disclosure has not been provided; CN 20 37 941 46 U; [0006].  
Appropriate correction is recommended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	By dependency, “first coupling member” lack(s) antecedent basis.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Remazani (10,017,325) in view of Cole et al. (10,669,775).
	Remazani (10,017,325) disclose(s): 
conveyor system 2
drive roller(s) assembly, figure(s) 8;
drive roller(s) 10;
roller(s) body, 20 figure(s) 5;
shaft from 18 to 19A;
longitudinal axis, phantom line(s) extending from 18, figure(s) 3A;
first end portion 18, 20 ;
second end portion, left 19A, figure(s) 8; 
support structure 14;
support means 60, 63;
drive means 30;
coupling means, figure(s) 5; 
first coupling member(s) comprising a recess 36;
second coupling member(s) comprising a protrusion, 18, figure(s) 5;
attachment portion, face diametrically opposite 64 on opposite rail;
conveyor belt(s) 16;
detachability, slots at 64 denoting fittings for some attachment means;
bearings 62.
So Remazani (10,017,325) disclose(s) a roller(s) shaft protrusion in mating engagement with coupling means recess to provide axially releasable coupling of a drive roller(s).  
Remazani (10,017,325) lack(s) a continuous through shaft.  Cole et al. (10,669,775) teach(es) a continuous through shaft, 32, in a conveyor system drive roller(s) assembly comprising axially releasable coupling member(s).  
	Also, it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of obvious engineering choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart, 90 USPQ 214 (CCPA 1951).
	Additionally, a change in size is generally recognized a being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Further, it has been held that a change in the shape of a prior art device involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Finally, it has generally been recognized that choosing from a finite number of identified, predictable solutions (such as the binary choice of if to make a continuous through shaft or not), with a reasonable expectation of success involves only routine skill in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).

	Further, it has generally been recognized that choosing from a finite number of identified, predictable solutions (such as the binary choice of if to a mounting plate & fasteners or not), with a reasonable expectation of success involves only routine skill in the art.  KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007).
	With regard to claim(s) 8 & 12, any real world member(s) meets language of “configured to be” non-releasably connectable; where any mating connection means is contemplated; as opposed to welding, for example.  
	With regard to claim(s) 15, Remazani (10,017,325) disclose(s) polyurethane as a  belt(s) materials of construction; column(s) 5, last paragraph.  
	It would have been obvious to modify Remazani (10,017,325) to substitute a continuous through shaft & attachment particulars in order to either increase efficiency or accommodate practical considerations as taught by Cole et al. (10,669,775).  


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911.  The fax phone numbers 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.
/JOSEPH A DILLON JR/Primary Examiner, Art Unit 3651